UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4556


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEANDER DEWEY JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:16-cr-00019-F-1)


Submitted:   January 26, 2017             Decided:   February 1, 2017


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Ethan A. Ontjes, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leander Dewey Jones pled guilty, pursuant to a written plea

agreement, to manufacturing child pornography and was sentenced

to 360 months’ imprisonment.                  Jones’ counsel now appeals the

substantive reasonableness of Jones’ sentence in accordance with

Anders v. California, 386 U.S. 738 (1967).                      The Government has

moved to dismiss Jones’ appeal based upon a waiver of appellate

rights in his plea agreement.

      We conclude that the appeal waiver contained in Jones’ plea

agreement     is    valid,       as      he     entered        it    knowingly       and

intelligently.      See United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).           Moreover, Jones’ appeal of the substantive

reasonableness      of   his     sentence      is   barred      by   his    waiver    of

appellate rights.          Accordingly, we grant the motion to dismiss

to   the   extent   that    it   seeks    dismissal       of    Jones’     substantive

reasonableness claim.

      Furthermore, in accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious

issues for appeal that are outside of the scope of the appeal

waiver.     We therefore affirm the district court’s judgment as to

any issue not precluded by the plea waiver.

      This court requires that counsel inform Jones, in writing,

of the right to petition the Supreme Court of the United States

for further review.         If Jones requests that a petition be filed,

                                          2
but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Jones.        We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    this   court   and   argument   would   not   aid   the

decisional process.

                                                          DISMISSED IN PART;
                                                            AFFIRMED IN PART




                                        3